DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous claim objections, the previous claim objections are withdrawn in light of the claim amendments.
Applicants do not provide separate arguments regarding the previous 35 USC 112(f) claim interpretation; therefore, the previous 35 USC 112(f) claim interpretation is maintained. 
Regarding the previous 35 USC 112(b) rejections, the previous 35 USC 112(b) rejection are withdrawn in light of the present claim amendments.
Regarding the previous prior art rejection, Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 5 and 14 is/are objected to because of the following informalities:  “(M is a natural number of one or more)” would be better understood as “, wherein M is a natural number of one or more,”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display unit configured to display in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 depend upon a cancelled claim.  Therefore, for purposes of compact prosecution, it is interpreted that claims 9 and 10 are dependent upon claim 1. 
Claim 19 depends upon a cancelled claim.  Therefore, for purposes of compact prosecution, it is interpreted that claim 19 is dependent upon claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210269040 (“Kurokawa”) in view of US 20180233038 (“Kozloski”).
As per claim(s) 1, Kurokawa discloses an apparatus for controlling a lane change, the apparatus comprising: 
an image sensor disposed at a host vehicle so as to have a field of view of an exterior of the host vehicle, and capturing image data (see at least abstract, [0029]-[0031]: onboard sensor 1 has a camera 11, a radar 12, a GPS 13, and an onboard data communicator 14. Sensor information acquired by the onboard sensor 1 is outputted to the autonomous driving control unit 4); 
a controller comprising at least one processor configured to process the image data captured by the image sensor (see at least abstract, [0029]-[0031]: onboard sensor 1 has a camera 11, a radar 12, a GPS 13, and an onboard data communicator 14. Sensor information acquired by the onboard sensor 1 is outputted to the autonomous driving control unit 4); and 
a driving information receiver configured to receive, from one or more other vehicles, driving information of drivers of the one or more other vehicles through Vehicle-to-Vehicle (V2V) communication (see at least abstract, [0030]-[0031]: preceding vehicles, [0035]-[0037]: external data communicator 3 is, for example, a data communicator mounted in another vehicle traveling in the vicinity of the host vehicle, vehicle-to-vehicle communication is performed between the host vehicle and the other vehicle. Information necessary to the host vehicle can be acquired, by request from the onboard data communicator 14, from among a variety of information retained in the other vehicle, the acquisition being made via the vehicle-to-vehicle communication), 
wherein the controller is configured to 
calculate tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information (see at least abstract: detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane, [0054]-[0059]: Information that the other vehicle plans to execute a lane change is inputted via vehicle-to-vehicle communication between the host vehicle and the other vehicle, whereby the other vehicle is detected, Fig. 4), 
determine whether a lane change is possible, responsive at least in part to processing image data captured by the image sensor and the tendency information of the driver of the first vehicle (see at least abstract: detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane, [0054]-[0059]: Information that the other vehicle plans to execute a lane change is inputted via vehicle-to-vehicle communication between the host vehicle and the other vehicle, whereby the other vehicle is detected, [0060]-[0063]: In cases where it has been detected that there is an intent for another vehicle to make a lane change heading toward the host vehicle lane, the lane-change-target-setting unit 40c establishes the lane-change-intending other vehicle as a vehicle designated for a place-swapping lane change, and sets a vacant area created due to the lane change by the designated vehicle as a target for a lane change made by the host vehicle, Fig. 4), and 
perform lane change of the host vehicle by controlling a steering angle of the host vehicle, responsive at least in part to processing image data captured by the image sensor when the lane change is possible (see at least abstract, [0041]-[0045]: a result from computing of the drive command value is outputted to a drive actuator 51, a result from computing of the braking command value is outputted to a braking actuator 52, and a result from computing of the steering command value is outputted to a steering angle actuator 53; steering angle actuator 53 is an actuator that receives input of a steering angle command value from the autonomous driving control unit 4 and controls the steering angle of steered wheels, Fig. 4), 
wherein the driving information includes a plurality of pieces of information (see at least abstract, [0035]-[0037]: external data communicator 3 is, for example, a data communicator mounted in another vehicle traveling in the vicinity of the host vehicle, vehicle-to-vehicle communication is performed between the host vehicle and the other vehicle. Information necessary to the host vehicle can be acquired, by request from the onboard data communicator 14, from among a variety of information retained in the other vehicle, the acquisition being made via the vehicle-to-vehicle communication).
Kurokawa does not explicitly disclose 
each piece of information is determined to have a corresponding score based on a value included by said piece information, and 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information. 
However, Kozloski teaches wherein the driving information includes a plurality of pieces of information, each piece of information is determined to have a corresponding score based on a value included by said piece information (see at least abstract, [0072]-[0073]: one or more descriptive and (weighted and/or unweighted) quantified factors about erratically driven vehicle 402 (e.g., the amount of swerving that is occurring, how fast the vehicle is driving, the level of darkness, etc.) are added up to reach a value “R”. If this sum “R” is below a predetermined value “T”, then no action is taken. However, if this sum “R” is above “T”, then the aerial drone 400 shown in FIG. 4 will be deployed to “shepherd” the driver of the erratically driven vehicle 402), and 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information (see at least abstract, [0072]-[0073]: one or more descriptive and (weighted and/or unweighted) quantified factors about erratically driven vehicle 402 (e.g., the amount of swerving that is occurring, how fast the vehicle is driving, the level of darkness, etc.) are added up to reach a value “R”. If this sum “R” is below a predetermined value “T”, then no action is taken. However, if this sum “R” is above “T”, then the aerial drone 400 shown in FIG. 4 will be deployed to “shepherd” the driver of the erratically driven vehicle 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating each piece of information is determined to have a corresponding score based on a value included by said piece information, and the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information as taught by Kozloski in order to ameliorate an errative manner in which a vehicle is being driven. 

As per claim(s) 2, Kurokawa discloses wherein the controller is configured to determine whether the lane change is possible based on one or more pieces of information on a distance to a front vehicle or a rear vehicle driven in an adjacent lane to which the host vehicle moves to change lanes, collision prediction time (TTC) information, and the tendency information (see at least abstract: detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane, [0035]-[0037], [0054]-[0059]: Information that the other vehicle plans to execute a lane change is inputted via vehicle-to-vehicle communication between the host vehicle and the other vehicle, whereby the other vehicle is detected, [0060]-[0063]: In cases where it has been detected that there is an intent for another vehicle to make a lane change heading toward the host vehicle lane, the lane-change-target-setting unit 40c establishes the lane-change-intending other vehicle as a vehicle designated for a place-swapping lane change, and sets a vacant area created due to the lane change by the designated vehicle as a target for a lane change made by the host vehicle, Fig. 4).

As per claim(s) 11, Kurokawa discloses a method of controlling a lane change, the method comprising: 
receiving, from one or more other vehicles, driving information of drivers of the one or more vehicles through Vehicle-to-Vehicle (V2V) communication (see at least abstract, [0029]-[0031]: onboard sensor 1 has a camera 11, a radar 12, a GPS 13, and an onboard data communicator 14. Sensor information acquired by the onboard sensor 1 is outputted to the autonomous driving control unit 4, [0035]-[0037]: external data communicator 3 is, for example, a data communicator mounted in another vehicle traveling in the vicinity of the host vehicle, vehicle-to-vehicle communication is performed between the host vehicle and the other vehicle. Information necessary to the host vehicle can be acquired, by request from the onboard data communicator 14, from among a variety of information retained in the other vehicle, the acquisition being made via the vehicle-to-vehicle communication), 
calculating tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information (see at least abstract: detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane, [0054]-[0059]: Information that the other vehicle plans to execute a lane change is inputted via vehicle-to-vehicle communication between the host vehicle and the other vehicle, whereby the other vehicle is detected, Fig. 4), 
determining whether a lane change is possible based on one or more pieces of information on a distance to a front vehicle or a rear vehicle driven in an adjacent lane to which a host vehicle moves to change lanes, collision prediction time (TTC) information, and the tendency information (see at least abstract: detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane, [0054]-[0059]: Information that the other vehicle plans to execute a lane change is inputted via vehicle-to-vehicle communication between the host vehicle and the other vehicle, whereby the other vehicle is detected, [0060]-[0063]: In cases where it has been detected that there is an intent for another vehicle to make a lane change heading toward the host vehicle lane, the lane-change-target-setting unit 40c establishes the lane-change-intending other vehicle as a vehicle designated for a place-swapping lane change, and sets a vacant area created due to the lane change by the designated vehicle as a target for a lane change made by the host vehicle, Fig. 4), and 
performing lane change of the host vehicle by controlling a steering angle of the host vehicle when the lane change is possible (see at least abstract, [0041]-[0045]: a result from computing of the drive command value is outputted to a drive actuator 51, a result from computing of the braking command value is outputted to a braking actuator 52, and a result from computing of the steering command value is outputted to a steering angle actuator 53; steering angle actuator 53 is an actuator that receives input of a steering angle command value from the autonomous driving control unit 4 and controls the steering angle of steered wheels, Fig. 4). 
Kurokawa does not explicitly disclose 
each piece of information is determined to have a corresponding score based on a value included by said piece information, and 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information. 
However, Kozloski teaches wherein the driving information includes a plurality of pieces of information, each piece of information is determined to have a corresponding score based on a value included by said piece information (see at least abstract, [0072]-[0073]: one or more descriptive and (weighted and/or unweighted) quantified factors about erratically driven vehicle 402 (e.g., the amount of swerving that is occurring, how fast the vehicle is driving, the level of darkness, etc.) are added up to reach a value “R”. If this sum “R” is below a predetermined value “T”, then no action is taken. However, if this sum “R” is above “T”, then the aerial drone 400 shown in FIG. 4 will be deployed to “shepherd” the driver of the erratically driven vehicle 402), and 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information (see at least abstract, [0072]-[0073]: one or more descriptive and (weighted and/or unweighted) quantified factors about erratically driven vehicle 402 (e.g., the amount of swerving that is occurring, how fast the vehicle is driving, the level of darkness, etc.) are added up to reach a value “R”. If this sum “R” is below a predetermined value “T”, then no action is taken. However, if this sum “R” is above “T”, then the aerial drone 400 shown in FIG. 4 will be deployed to “shepherd” the driver of the erratically driven vehicle 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating each piece of information is determined to have a corresponding score based on a value included by said piece information, and the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information as taught by Kozloski in order to ameliorate an errative manner in which a vehicle is being driven. 

As per claim(s) 20, Kurokawa discloses a system for controlling a vehicle to change lanes, the system comprising: 
an image sensor disposed at a host vehicle so as to have a field of view of an exterior of the host vehicle, and capturing image data (see at least abstract, [0029]-[0031]: onboard sensor 1 has a camera 11, a radar 12, a GPS 13, and an onboard data communicator 14. Sensor information acquired by the onboard sensor 1 is outputted to the autonomous driving control unit 4); 
a non-image sensor disposed at the host vehicle so as to detect at least one of objects disposed adjacent to the host vehicle, the non-image sensor detecting sensing data (see at least abstract, [0029]-[0031]: onboard sensor 1 has a camera 11, a radar 12, a GPS 13, and an onboard data communicator 14. Sensor information acquired by the onboard sensor 1 is outputted to the autonomous driving control unit 4); 
a domain control unit comprising a processor configured to process at least one of the image data captured by the image sensor and the sensing data detected by the non-image sensor (see at least abstract, [0029]-[0031]: onboard sensor 1 has a camera 11, a radar 12, a GPS 13, and an onboard data communicator 14. Sensor information acquired by the onboard sensor 1 is outputted to the autonomous driving control unit 4);
a driving information receiver configured to receive, from one or more other vehicles, driving information of drivers of the one or more other vehicles through Vehicle-to-Vehicle (V2V) communication (see at least abstract, [0035]-[0037]: external data communicator 3 is, for example, a data communicator mounted in another vehicle traveling in the vicinity of the host vehicle, vehicle-to-vehicle communication is performed between the host vehicle and the other vehicle. Information necessary to the host vehicle can be acquired, by request from the onboard data communicator 14, from among a variety of information retained in the other vehicle, the acquisition being made via the vehicle-to-vehicle communication), 
wherein the domain control unit is configured to 
calculate tendency information of a driver of a first vehicle among the one or more other vehicles by analyzing the driving information (see at least abstract: detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane, [0054]-[0059]: Information that the other vehicle plans to execute a lane change is inputted via vehicle-to-vehicle communication between the host vehicle and the other vehicle, whereby the other vehicle is detected, Fig. 4), 
determine whether a lane change is possible, responsive at least in part to processing image data captured by the image sensor, processing sensing data detected by the non-image sensor, and the tendency information of the driver of the first vehicle (see at least abstract: detecting whether there is any intention for another vehicle traveling in the adjacent lane to make a lane change towards the host vehicle lane upon detection of a presence of the lane change; establishing a lane-change-intending other vehicle as a designated vehicle for a place-swapping lane change upon detection of a presence of the intention for another vehicle to make a lane change towards the host vehicle lane, [0029]-[0031], [0054]-[0059]: Information that the other vehicle plans to execute a lane change is inputted via vehicle-to-vehicle communication between the host vehicle and the other vehicle, whereby the other vehicle is detected, [0060]-[0063]: In cases where it has been detected that there is an intent for another vehicle to make a lane change heading toward the host vehicle lane, the lane-change-target-setting unit 40c establishes the lane-change-intending other vehicle as a vehicle designated for a place-swapping lane change, and sets a vacant area created due to the lane change by the designated vehicle as a target for a lane change made by the host vehicle, Fig. 4), and 
perform lane change of the host vehicle by controlling a steering angle of the host vehicle when the lane change is possible (see at least abstract, [0041]-[0045]: a result from computing of the drive command value is outputted to a drive actuator 51, a result from computing of the braking command value is outputted to a braking actuator 52, and a result from computing of the steering command value is outputted to a steering angle actuator 53; steering angle actuator 53 is an actuator that receives input of a steering angle command value from the autonomous driving control unit 4 and controls the steering angle of steered wheels, Fig. 4). 
Kurokawa does not explicitly disclose 
each piece of information is determined to have a corresponding score based on a value included by said piece information, and 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information. 
However, Kozloski teaches wherein the driving information includes a plurality of pieces of information, each piece of information is determined to have a corresponding score based on a value included by said piece information (see at least abstract, [0072]-[0073]: one or more descriptive and (weighted and/or unweighted) quantified factors about erratically driven vehicle 402 (e.g., the amount of swerving that is occurring, how fast the vehicle is driving, the level of darkness, etc.) are added up to reach a value “R”. If this sum “R” is below a predetermined value “T”, then no action is taken. However, if this sum “R” is above “T”, then the aerial drone 400 shown in FIG. 4 will be deployed to “shepherd” the driver of the erratically driven vehicle 402), and 
the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information (see at least abstract, [0072]-[0073]: one or more descriptive and (weighted and/or unweighted) quantified factors about erratically driven vehicle 402 (e.g., the amount of swerving that is occurring, how fast the vehicle is driving, the level of darkness, etc.) are added up to reach a value “R”. If this sum “R” is below a predetermined value “T”, then no action is taken. However, if this sum “R” is above “T”, then the aerial drone 400 shown in FIG. 4 will be deployed to “shepherd” the driver of the erratically driven vehicle 402).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating each piece of information is determined to have a corresponding score based on a value included by said piece information, and the tendency information is aggression level information indicating an aggression level, among a plurality of predetermined levels, of the driver of the first vehicle based on a sum of scores of the plurality of pieces of pieces of information as taught by Kozloski in order to ameliorate an errative manner in which a vehicle is being driven. 

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Kozloski further in view of US 20100036578 (“Taguchi”).
As per claim(s) 3, 12, Kurokawa does not explicitly disclose wherein the driving information includes one or more of information on a number of beats of music output from the one or more other vehicles, a cruise control setting speed value, accelerator pedal control information, and brake pedal control information. 
However, Taguchi teaches wherein the driving information includes one or more of information on a number of beats of music output from the one or more other vehicles, a cruise control setting speed value, accelerator pedal control information, and brake pedal control information (see at least abstract, [0008]-[0011]: automatic operation control apparatus may further include a cruise control plan reception unit that receives a cruise control plan for the other vehicle, which is prepared at the other vehicle. The cruise control plan preparation unit may prepare the cruise control plan for the host vehicle using the received cruise control plan for the other vehicle. In this way, the cruise control plan for the host vehicle is prepared with even the behavior of the other vehicle taken into account. As a result, it is possible to prepare a more appropriate cruise control plan for the host vehicle, [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating wherein the driving information includes one or more of information on a number of beats of music output from the one or more other vehicles, a cruise control setting speed value, accelerator pedal control information, and brake pedal control information as taught by Taguchi in order to prepare a more appropriate cruise control plan for the host vehicle. 

Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Kozloski in view of US 20180121858 (“Freimuth”) further in view of US 20200357369 (“Wu”).
As per claim(s) 6, 15, Kurokawa does not explicitly disclose wherein the information on the number of beats of music corresponds to a third rate value, which is a ratio of a reproduction time, for which the number of beats of the music output is larger than or equal to a beat number threshold value, to a total music reproduction time. 
However, Freimuth teaches wherein the information on the number of beats of music corresponds to a third rate value (see at least [0048]: The one or more sensors 210-210n can be in electronic communication with the controller 202 via local area network, a wide area network, a cellular network, and the like. The one or more sensors 210-210n can include sensors that collect or obtain driving data about the service personnel that includes attributes about the driving behavior of the service personnel. These attributes include the number of speed limit violations over a threshold value, the sharpness of turns made by the vehicle at intersections, the frequency and number of hard brakes, the acceleration and de-acceleration patterns, the tone and intensity of any comments made by the driver while operating the vehicle, the intensity and beats per minute of the music listened to by the driver, and the pace of activities of the driver while in the vehicle (e.g. how quickly and how hard a door is opened and shut, how quickly the car is started after the driver gets in the vehicle, etc.)…the traffic pattern on the road map can be combined with the driver's behavior to determine whether the exhibited behavior is under the influence of the current traffic situation, such as unusually high number of brakes due to heavy stop-and-go traffic, hard braking near traffic accidents, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating wherein the information on the number of beats of music corresponds to a third rate value as taught by Freimuth in order to improve accuracy and objectivity of a driver profile analysis. 
However, Wu teaches wherein the information on the number of beats of music corresponds to a third rate value, which is a ratio of a reproduction time, for which the number of beats of the music output is larger than or equal to a beat number threshold value, to a total music reproduction time (see at least abstract, [0016]: classifying the music according the number of the beat points in each sub-band includes: counting a number of beat points of the snare drum and a number of the beat points of the base drum in the music signal according to a number of the beat point in each sub-band; classifying the music as strong rhythm music if the number of the beat points of the snare drum and the number of the beat points of the base drum are larger than a first threshold; and classifying the music as lyric music if the number of the beat points of the base drum is smaller than a second threshold, [0085]-[0086], claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating wherein the information on the number of beats of music corresponds to a third rate value, which is a ratio of a reproduction time, for which the number of beats of the output music is larger than or equal to a beat number threshold value, to a total music reproduction time as taught by Wu in order to better classify the rhythm of the music. 

Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Kozloski further in view of US 10037699 (“Toyoda”).
As per claim(s) 8, 17, Kurokawa does not explicitly disclose a display unit configured to display the aggression level information of the first vehicle, wherein the display unit displays display information of the first vehicle near the host vehicle and the aggression level information of the first vehicle together. 
However, Toyoda teaches a display unit configured to display the aggression level information of the first vehicle, wherein the display unit displays display information of the first vehicle near the host vehicle and the aggression level information of the first vehicle together (see at least abstract, column 13 lines 18-21: engagement system 170 can dynamically display the behavior indications for various nearby vehicles in order to induce awareness in the driver and engagement by the driver with the vehicle 100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating a display unit configured to display the aggression level information of the first vehicle, wherein the display unit displays display information of the other vehicle near the host vehicle and the aggression level information of the first vehicle together as taught by Toyoda in order to induce the driver to be aware of and engaged with the surrounding environment of the primary vehicle. 

Claim(s) 9, 10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa in view of Kozloski further in view of US 20190333381 (“Shalev-Shwartz”).
As per claim(s) 9, 18, Kurokawa does not explicitly disclose wherein the controller is configured to determine that the lane change is possible only when a distance to a front vehicle driven in an adjacent lane to which the host vehicle moves to change lanes is larger than or equal to a first threshold value, a collision prediction time (TTC) with a rear vehicle driven in the adjacent lane is larger than or equal to a second threshold value, and the aggression level information of the front vehicle or the rear vehicle is equal to or lower than a third threshold value. 
However, Shalev-Shwartz teaches wherein the controller is configured to determine that the lane change is possible only when a distance to a front vehicle driven in an adjacent lane to which the host vehicle moves to change lanes is larger than or equal to a first threshold value, a collision prediction time (TTC) with a rear vehicle driven in the adjacent lane is larger than or equal to a second threshold value, and the aggression level information of the front vehicle or the rear vehicle is equal to or lower than a third threshold value (see at least abstract, [0180]: processing unit 110 may compare the leading vehicle's instantaneous position with the look-ahead point (associated with vehicle 200) over a specific period of time (e.g., 0.5 to 1.5 seconds). If the distance between the leading vehicle's instantaneous position and the look-ahead point varies during the specific period of time, and the cumulative sum of variation exceeds a predetermined threshold (for example, 0.3 to 0.4 meters on a straight road, 0.7 to 0.8 meters on a moderately curvy road, and 1.3 to 1.7 meters on a road with sharp curves), processing unit 110 may determine that the leading vehicle is likely changing lanes, [0353]: If the target vehicle is determined to have a level of aggression exceeding a threshold, for example, the host vehicle may be inclined to give way to the target vehicle. A level of aggression of the target vehicle may also be discerned based on a determined behavior of the target vehicle relative to one or more obstacles in a path of or in a vicinity of the target vehicle (e.g., a leading vehicle, obstacle in the road, traffic light, etc.), [0360]-[0367]: a target vehicle may be deemed as aggressive if the target vehicle is observed to be following the host vehicle or another vehicle at a distance less than a predetermined aggressive distance threshold. On the other hand, a target vehicle observed to be following the host vehicle or another vehicle at a distance greater than a predetermined defensive distance threshold may be deemed defensive, [0489]: host vehicle may change lanes, slow down to increase a distance to a leading vehicle, reduce a maximum allowable braking rate, or the like when an indicator of a time to collision with the following vehicle is less than a predetermined threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating wherein the controller is configured to determine that the lane change is possible only when a distance to a front vehicle driven in an adjacent lane to which the host vehicle moves to change lanes is larger than or equal to a first threshold value, a collision prediction time (TTC) with a rear vehicle driven in the adjacent lane is larger than or equal to a second threshold value, and the aggression level information of the front vehicle or the rear vehicle is equal to or lower than a third threshold value as taught by Shalev-Shwartz in order to avoid obstacles. 

As per claim(s) 10, 19, Kurokawa does not explicitly disclose wherein the controller is configured to determine that the lane change is possible only when, a distance to a front vehicle driven in an adjacent lane to which the host vehicle moves to change lanes is larger than or equal to a first threshold value and a collision prediction time (TTC) with a rear vehicle driven in the adjacent lane is larger than or equal to a fourth threshold value, which is larger than a second threshold value, when the aggression level information of the front vehicle or the rear vehicle is larger than or equal to a third threshold value. 
However, Shalev-Shwartz teaches wherein the controller is configured to determine that the lane change is possible only when, a distance to a front vehicle driven in an adjacent lane to which the host vehicle moves to change lanes is larger than or equal to a first threshold value and a collision prediction time (TTC) with a rear vehicle driven in the adjacent lane is larger than or equal to a fourth threshold value, which is larger than a second threshold value, when the aggression level information of the front vehicle or the rear vehicle is larger than or equal to a third threshold value (see at least abstract, abstract, [0180]: processing unit 110 may compare the leading vehicle's instantaneous position with the look-ahead point (associated with vehicle 200) over a specific period of time (e.g., 0.5 to 1.5 seconds). If the distance between the leading vehicle's instantaneous position and the look-ahead point varies during the specific period of time, and the cumulative sum of variation exceeds a predetermined threshold (for example, 0.3 to 0.4 meters on a straight road, 0.7 to 0.8 meters on a moderately curvy road, and 1.3 to 1.7 meters on a road with sharp curves), processing unit 110 may determine that the leading vehicle is likely changing lanes, [0353]: If the target vehicle is determined to have a level of aggression exceeding a threshold, for example, the host vehicle may be inclined to give way to the target vehicle. A level of aggression of the target vehicle may also be discerned based on a determined behavior of the target vehicle relative to one or more obstacles in a path of or in a vicinity of the target vehicle (e.g., a leading vehicle, obstacle in the road, traffic light, etc.), [0360]-[0367]: a target vehicle may be deemed as aggressive if the target vehicle is observed to be following the host vehicle or another vehicle at a distance less than a predetermined aggressive distance threshold. On the other hand, a target vehicle observed to be following the host vehicle or another vehicle at a distance greater than a predetermined defensive distance threshold may be deemed defensive, [0489]: host vehicle may change lanes, slow down to increase a distance to a leading vehicle, reduce a maximum allowable braking rate, or the like when an indicator of a time to collision with the following vehicle is less than a predetermined threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Kurokawa by incorporating wherein the controller is configured to determine that the lane change is possible only when, a distance to a front vehicle driven in an adjacent lane to which the host vehicle moves to change lanes is larger than or equal to a first threshold value and a collision prediction time (TTC) with a rear vehicle driven in the adjacent lane is larger than or equal to a fourth threshold value, which is larger than a second threshold value, when the aggression level information of the front vehicle or the rear vehicle is larger than or equal to a third threshold value as taught by Shalev-Shwartz in order to avoid obstacles.

Allowable Subject Matter
Claims 4-5, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 20170072956 (“Nemoto”) teaches that the preceding vehicle may send a requested acceleration to the own vehicle as a requested acceleration information of the preceding vehicle and that the sent requested acceleration of the preceding vehicle being calculated on the basis of an operation amount of an acceleration pedal (or an acceleration operation element) and an operation amount of a brake pedal (or a brake operation element) wherein the preceding vehicle is positioned at a neutral position or a parking position, but Nemoto does not explicitly teach the information corresponding to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator or corresponding to a second rate value, which is a ratio of a number of times that a ratio of an amount of control of a brake pedal to a maximum amount of control of the brake pedal is larger than a brake threshold value to the M, wherein M is a natural number of one or more, number of brake operations.  The prior art does not explicitly disclose or suggest “wherein the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator”, “wherein the brake pedal control information corresponds to a second rate value, which is a ratio of a number of times that a ratio of an amount of control of a brake pedal to a maximum amount of control of the brake pedal is larger than a brake threshold value to the M, wherein M is a natural number of one or more, number of brake operations”; further, the prior art does not explicitly disclose or suggest “wherein the accelerator pedal control information is depth information of an accelerator pedal in a case in which the first vehicle starts in a stopped state while no front obstacle exists and corresponds to a first rate value, which is a ratio of a number of times that a ratio of an amount of control of an accelerator pedal to a maximum amount of control of the accelerator pedal is larger than an accelerator threshold value to the N number of controls of the accelerator”, “wherein the brake pedal control information corresponds to a second rate value, which is a ratio of a number of times that a ratio of an amount of control of a brake pedal to a maximum amount of control of the brake pedal is larger than a brake threshold value to the M, wherein M is a natural number of one or more, number of brake operations” in consideration with wherein the driving information includes one or more of information on a number of beats of music output from the first vehicles, a cruise control setting speed value, accelerator pedal control information, and brake pedal control information and wherein the driving information is of drivers of the first vehicles that is received through Vehicle-to-Vehicle communication in order to perform a lane change of the host vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668